                   Case 3:18-cv-05750-BHS Document 11 Filed 10/02/18 Page 1 of 20




 1                                                      THE HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 8

 9   NANCY BOYLE, GLENN                                No. 3:18-cv-05750-BHS
     HUMPHREYS, CHRISTIAN RAINEY,
10   JEROME CONNOLLY, NICKI
     WEDGEWORTH, TERRY LINBLADE,
11
                             Plaintiffs,               AMENDED COMPLAINT
12
               v.                                      42 U.S.C. § 1983 and Fourth and Fourteenth
13                                                     Amendments of the United States
     CITY OF PUYALLUP and PIERCE                       Constitution
14   COUNTY,
                                                       Article I, Section 7 of the Washington
15                           Defendants.               Constitution
16                                                     Conversion
17                                                     Damages and Injunctive Relief
18                                                     JURY TRIAL REQUESTED
19

20
                                             INTRODUCTION
21
               People without stable, permanent housing in the City of Puyallup (hereafter “Puyallup”
22
     or the “City”) and Pierce County, Washington often must live and sleep outside, placing them in
23
     precarious and vulnerable conditions. Safeguarding their possessions—including those critical
24
     to their survival—is a central part of their existence and ability to maintain health and personal
25
     safety.
26

     AMENDED COMPLAINT (No. 3:18-cv-                                           Perkins Coie LLP
                                                                          1201 Third Avenue, Suite 4900
     05750-BHS) – 1                                                         Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     135829395.7                                                               Fax: 206.359.9000
                   Case 3:18-cv-05750-BHS Document 11 Filed 10/02/18 Page 2 of 20




 1            Defendants Puyallup and Pierce County have disregarded the growing needs of citizens
 2   within their communities who do not have stable housing. There is a significant deficit of
 3   affordable housing in Puyallup and Pierce County with housing costs continuing to rise. Lack of
 4   affordable housing in Pierce County, as elsewhere, has reached a crisis point, causing many
 5   people to lose their homes. In Puyallup and eastern Pierce County, there are no year-round
 6   shelters, forcing many people to sleep and live outside.
 7            Rather than assist this vulnerable population, Defendants (by and through their
 8   employees, officials and agents) instead often victimize them. For example, Defendants
 9   frequently force individuals to vacate their outside homes and seize and summarily destroy their
10   property. These practices have become known as “sweeps,” or “clean ups.” These actions
11   deprive citizens of their shelter and life-sustaining personal possessions, and happen even when
12   the affected individuals are present and protest these actions. Defendants have conducted these
13   sweeps often without giving any, or adequate and effective, notice, without offering any
14   opportunity to challenge the carrying out of the sweeps, and without preserving the property
15   seized for later retrieval. Instead, Defendants simply discard and destroy the property seized.
16   Defendants often clear entire sites, indiscriminately confiscating or destroying property and
17   personal belongings by hand or with heavy machinery like bulldozers.
18            Defendants continue these sweeps in spite of clear governing legal precedent that this
19   conduct is unlawful, and in spite of their knowledge that their actions are unlawful.1 Defendants’
20   actions have caused Plaintiffs to suffer loss of their essential personal property, including tents,
21   clothing, shoes, bedding, tools, cooking equipment, medicines, employment resources, important
22   legal paperwork, identification information critical to their physical and mental health, and other
23   possessions. Defendants have thereby violated, and continue to threaten to violate, Plaintiffs’
24   rights under the United States Constitution and under Washington common law. To redress
25
     1
       While there are many court decisions in the Ninth Circuit and elsewhere enjoining, and awarding damages for this
26   type of behavior, the prominent governing case in this Circuit is Lavan v. City of Los Angeles, 693 F.3d 1022 (9th
     Cir. 2012).

     AMENDED COMPLAINT (No. 3:18-05750-                                                   Perkins Coie LLP
                                                                                    1201 Third Avenue, Suite 4900
     BHS) – 2                                                                         Seattle, WA 98101-3099
                                                                                        Phone: 206.359.8000
     135829395.7                                                                         Fax: 206.359.9000
                   Case 3:18-cv-05750-BHS Document 11 Filed 10/02/18 Page 3 of 20




 1   these violations, Plaintiffs seek equitable relief and damages pursuant to 42 U.S.C. § 1983 for
 2   unlawful seizure and deprivation of property without due process, for the violation of Plaintiff’s
 3   privacy rights, and also damages for conversion under state law.
 4                                      JURISDICTION AND VENUE
 5            1.       This is an action for injunctive relief and damages pursuant to 42 U.S.C. § 1983
 6   based upon the past and ongoing violations by Defendants of Plaintiffs’ rights secured by the
 7   Fourth and Fourteenth Amendments to the United States Constitution. This Court has
 8   jurisdiction under 28 U.S.C. §§ 1331 and 1343.
 9            2.       This Court has supplemental jurisdiction over Plaintiffs’ state law claims under 28
10   U.S.C. § 1367 because these state claims are related to the federal claims, arise out of the same
11   or related facts, and are part of the same case or controversy. Venue is appropriate in this
12   District because all parties reside or are present in, and the causes of action occurred in, the
13   Western District of Washington. 28 U.S.C. § 1391(b).
14                                                 PARTIES
15            3.       Plaintiffs Nancy Boyle, Glenn Humphreys, Jerome Connolly, Christian Rainey,
16   Nicki Wedgeworth, and Terry Linblade are, and were at all relevant times, residents of the State
17   of Washington, Pierce County.
18            4.       Defendant Puyallup is a political subdivision and municipal corporation of the
19   State of Washington. Puyallup is a legal entity with the capacity to sue and be sued. Puyallup is
20   sued in its own right and (1) on the basis of the acts or omissions of its officials, agents, and
21   employees who were following certain of the City’s policies and practices, and (2) on the basis
22   of the City’s practice of authorizing its officials, agents and employees to violate certain other
23   written policies designed to protect persons without stable housing.
24            5.       Defendant Pierce County is a political subdivision of the State of Washington.
25   Pierce County is a legal entity with the capacity to sue and be sued. Pierce County is sued in its
26

     AMENDED COMPLAINT (No. 3:18-05750-                                          Perkins Coie LLP
                                                                            1201 Third Avenue, Suite 4900
     BHS) – 3                                                                 Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     135829395.7                                                                 Fax: 206.359.9000
                   Case 3:18-cv-05750-BHS Document 11 Filed 10/02/18 Page 4 of 20




 1   own right and on the basis of the acts or omissions of its officials, agents, and employees who
 2   were following the County’s policies and practices.
 3            6.       All of the acts and omissions complained of herein were done by Defendants or
 4   Defendants’ officials, employees and agents, within the scope of their employment or agency,
 5   and under color of law. These acts and omissions were official acts of Defendants and were
 6   caused by policies, practices and conduct of Defendants, or were ratified by Defendants.
 7            7.       The acts complained of herein were intentionally committed, and will continue to
 8   be committed by Defendants unless restrained by this Court.
 9                                         FACTUAL ALLEGATIONS
10   A.       The Housing Crisis in Pierce County and Puyallup
11            8.       People living in Pierce County and Puyallup face a housing crisis. These
12   communities lack affordable housing and more and more of their citizens are losing, or have lost,
13   stable housing. In Washington State, the fair market value of a two bedroom apartment is $1,229
14   per month. In Pierce County, one of the most expensive counties in the state, a person working
15   full time would need to earn $21.96 per hour to be able to afford this apartment—far more than
16   the minimum wage. Not surprisingly, the lack of affordable housing is forcing people to live
17   outside.2
18            9.       Pierce County’s “2017 Point-in-Time Count Results” report identified 1,628 of its
19   citizens as living outside, many of whom are female (38%), are chronically homeless (22%), are
20   victims of domestic abuse (14%), are households with children (25%), are Veterans (9%), are
21

22   2
      “Out of Reach 2017/No Refuge for Low Income Renters,” National Low Income Housing Coalition, at page 254,
     http://nlihc.org/sites/default/files/oor/OOR_2017.pdf. This analysis is based on the United States Department of
23   Housing and Urban Development’s recommendation that no one should pay more than 30% of their income for
     housing:
24           Families who pay more than 30 percent of their income for housing are considered cost burdened and
             may have difficulty affording necessities such as food, clothing, transportation and medical care. An
25           estimated 12 million renter and homeowner households now pay more than 50 percent of their annual
             incomes for housing. A family with one full-time worker earning the minimum wage cannot afford
26           the local fair-market rent for a two-bedroom apartment anywhere in the United States.
     HUD/gov/Affordable Housing, https://www.hud.gov/program_offices/comm_planning/affordablehousing/

     AMENDED COMPLAINT (No. 3:18-05750-                                                  Perkins Coie LLP
                                                                                   1201 Third Avenue, Suite 4900
     BHS) – 4                                                                        Seattle, WA 98101-3099
                                                                                       Phone: 206.359.8000
     135829395.7                                                                        Fax: 206.359.9000
                   Case 3:18-cv-05750-BHS Document 11 Filed 10/02/18 Page 5 of 20




 1   people of color (48% -- though people of color are 24% of the Pierce County population), and
 2   are unaccompanied youth and young adults (6%).3 Many of these individuals also suffer with
 3   disabilities including mental illness (31%), physical disability (25%), a chronic health condition
 4   (24%), substance use (18%) or developmental disability (9%).4 Seventy-eight percent of these
 5   individuals lived in Pierce County before they became homeless.5
 6            10.      The people surveyed cited the top three causes of homelessness as: (1) lack of
 7   affordable housing, (2) inadequate income or employment and (3) eviction.6
 8            11.      And these numbers are understated.7 The Point-in-Time Count is conducted
 9   between 1:00 am and 5:00 am on a single day of the year in January by volunteers. Volunteers
10   look for people to interview but do not know where many of them are. While some people
11   without homes staying in an overnight shelter may be counted, others will certainly be missed
12   such as people staying temporarily at a hotel with a voucher, families doubling up in a home with
13   another family, people living in vehicles, and people making their homes in camps that are not
14   easily accessible. Many people without homes prefer anonymity, and do not want to be
15   surveyed, particularly families. The Point-in-Time report itself acknowledges its limitations:
16                     Like all surveys, the PIT Count has limitations. Results from the
                       Count are influenced by the weather, by availability of overflow
17                     shelter beds, by the number of volunteers, and by the level of
                       engagement of the people we are interviewing.8
18

19
     The Ninth Circuit Court of Appeals recently recognized that the PIT Count
20
     underestimates the number of homeless individuals:
21

22   3
       Pierce County Human Services, “Homelessness In Pierce County--A Single Night/2018 Point-In-Time (PIT)
     Count, http://www.co.pierce.wa.us/4719/Point-In-Time-Count-PIT.
23   4
       Id.
     5
       Id.
24   6
       Id.
     7
        A study of data from homeless service providers estimated that the annual number of homeless individuals is 2.5
25   to 10.2 times greater than revealed by a point in time count. National Law Center for Homelessness and Poverty,
     “DON’T COUNT ON IT How the HUD Point-in-Time Count Underestimates the Homelessness Crisis in America”
26   (2017), https://www.nlchp.org/documents/HUD-PIT-report2017.
     8
       See footnote 3, supra.

     AMENDED COMPLAINT (No. 3:18-05750-                                                   Perkins Coie LLP
                                                                                    1201 Third Avenue, Suite 4900
     BHS) – 5                                                                         Seattle, WA 98101-3099
                                                                                        Phone: 206.359.8000
     135829395.7                                                                         Fax: 206.359.9000
                   Case 3:18-cv-05750-BHS Document 11 Filed 10/02/18 Page 6 of 20




 1
              “It is widely recognized that a one-night point in time count will undercount the homeless
 2
              population,” as many homeless individuals may have access to temporary housing on a
 3            given night, and as weather conditions may affect the number of available volunteers and
              the number of homeless people staying at shelters or accessing services on the night of
 4            the count.

 5   Martin v. City of Boise, (slip op. 9th Cir. Sept. 4, 2018) at 6-7.

 6   To try to adjust the Point-in-Time count numbers for people who are inevitably overlooked by

 7   the count, some communities apply multipliers to better approximate actual homeless numbers.

 8   Pierce County does not.

 9            12.      As of late July 2018, there were 1652 homeless persons on Pierce County’s

10   housing waiting list.9

11            13.      In Puyallup, 773 people self-identified as homeless during the time period

12   August 1, 2017 through July 31, 2018.10 New Hope Resource Center, Puyallup’s only day center

13   for homeless adults, served 500 different individuals in the year 2017.

14            14.      The number of homeless children within Pierce County and Puyallup also

15   continues to rise. For the 2016-17 year, the Puyallup School District reported 430 students who

16   reported having no stable housing.11

17            15.      Puyallup, in particular, has done a poor job of providing needed services to its

18   vulnerable unhoused population. The City provides no services to individuals without housing,

19   including no emergency shelter options for individuals exposed to the elements during extreme

20   weather. Because the City provides no services, private organizations provide the only support

21   for these individuals. The only overnight shelter option for individuals in Puyallup or eastern

22

23
     9
       “A cheaper way to ease Seattle’s homeless crisis? Pierce County see promising results,” Vianna Davila, The
24   Seattle Times (Aug. 12, 2018), https://www.seattletimes.com/seattle-news/homeless/is-this-a-cheaper-solution-for-
     seattles-homeless-crisis/.
25   10
        “Self-Identified as Homeless in Puyallup - Demographic Data - 8/1/2017-7/31/2018,” Catholic Community
     Services of Western Washington (August 20, 2018).
26   11
        State of Washington Office of Superintendent of Public Instruction, Education of Homeless Children and Youth
     Data Collection and Reports 2016-2017: http://www.k12.wa.us/HomelessEd/pubdocs/2017_district_enrollment.xlsx

     AMENDED COMPLAINT (No. 3:18-05750-                                                  Perkins Coie LLP
                                                                                   1201 Third Avenue, Suite 4900
     BHS) – 6                                                                        Seattle, WA 98101-3099
                                                                                       Phone: 206.359.8000
     135829395.7                                                                        Fax: 206.359.9000
                   Case 3:18-cv-05750-BHS Document 11 Filed 10/02/18 Page 7 of 20




 1   Pierce County during extreme weather is through the “Freezing Nights Program,”12 which is
 2   privately operated and funded by a coalition of Puyallup area churches. This program, which has
 3   capacity to serve approximately 70 individuals, houses adults only and operates five nights per
 4   week from November through March. There are no cold weather overnight shelters for children.
 5            16.      Puyallup’s failure to address the needs of its most vulnerable citizens has
 6   exacerbated the housing situation in Puyallup and has forced more and more individuals to rely
 7   on outside home solutions. Puyallup has ignored these needs in spite of calls by people in
 8   Puyallup to address them. In 2010, a Puyallup community forum asked the Puyallup Homeless
 9   Coalition to facilitate a strategic planning committee to study and recommend a strategy for
10   providing emergency housing.13 A committee was formed and worked closely with Pierce
11   County and local service providers to build a collaborative plan that identified and addressed
12   gaps in resources and services through comprehensive strategies. The committee presented a
13   report, “Puyallup Strategic Plan for Preventing Homelessness,” to the Puyallup City Council in
14   2011.14 On November 12, 2013, that Plan was updated, and new recommendations were made.15
15   The City ignored these reports and recommendations and has done nothing to address the
16   concerns raised or implement the solutions presented. Rather than implementing any positive
17   changes, the Mayor and the City Council have in fact busied themselves enacting
18   counterproductive ordinances and taking actions harmful to the well-being of Puyallup’s
19   unhoused citizens.16
20
     12
        https://puyalluphomelesscoalition.wordpress.com/homeless-outreach-programs/freezing-nights/
21   13
        The Committee’s report is at https://puyalluphomelesscoalition.files.wordpress.com/2011/08/puyallup-strategic-
     plan-to-resolve-homelessness-final.pdf.
22   14
        https://puyalluphomelesscoalition.wordpress.com/strategic-plan/
     15
        Puyallup Strategic Plan for Resolving Homelessness (Nov. 12, 2013)
23   16
        On October 15, 2015, the City Council enacted Ordinance 3098 which expanded the power, previously reserved
     to law enforcement, to issue trespass notices. That ordinance authorized the City Manager or anyone designated by
24   the City Manager to issue trespass notices.
          On March 22, 2016, the City Council enacted Ordinance 3109 imposing an immediate citywide 180 day
25   moratorium on the acceptance or processing of any land use or other permits for uses that provide services to
     persons who are homeless. The City has repeatedly extended the timeframe for this ordinance.
26        The City Council enacted Ordinance 3110, effective April 13, 2016, which extended the application of the
     City’s “Significant Impact Business” ordinance to include “businesses that provide social services to the homeless.”

     AMENDED COMPLAINT (No. 3:18-05750-                                                     Perkins Coie LLP
                                                                                     1201 Third Avenue, Suite 4900
     BHS) – 7                                                                          Seattle, WA 98101-3099
                                                                                         Phone: 206.359.8000
     135829395.7                                                                          Fax: 206.359.9000
                   Case 3:18-cv-05750-BHS Document 11 Filed 10/02/18 Page 8 of 20




 1   B.       Defendants Seized and Destroyed the Property of Plaintiffs Nancy Boyle and Glenn
              Humphreys
 2
              17.      Plaintiffs Nancy Boyle and Glenn Humphreys are individuals whom during the
 3
     relevant time periods were without indoor homes were forced to make their homes outside. At
 4
     all relevant times they lived in Pierce County, Washington.
 5
              18.      Boyle is 57 years old and was born into a U.S. military family in Germany. Her
 6
     family moved to Puyallup when she was four years old and she has lived in the area since.
 7
     Following high school, Boyle was a Certified Nurse Assistant working at nearby hospitals such
 8
     as Madigan Army Medical Center. Beginning in 2012, Boyle has been unable to work due to
 9
     significant health problems that require constant medication.
10
              19.      Humphreys is 54 years old and is an Air Force veteran who grew up in Puyallup.
11
     After high school, Humphreys attended college and worked in the construction industry.
12
     Humphreys has been diagnosed with post-traumatic stress disorder due to his service in the
13
     military and requires constant medication.
14

15
     This purported to give the City unbridled and undefined authority to impose financial or other conditions on such
16   service providers beyond those applied to an ordinary business.
          On March 14, 2017, the City issued a decision imposing costly conditions on New Hope Resource Center, the
17   only homeless day center in Puyallup. New Hope provides resources and services to homeless adults such as
     community links for job possibilities, mental health assistance, medical access, housing possibilities, clothing and
18   meals. New Hope is operated by “Homeward Bound in Puyallup,” a non-profit organization that partners with
     churches, religious and secular organizations, individuals and donors to eliminate homelessness in the Puyallup area.
19   New Hope has appealed the City’s decision and the U.S. Department of Justice is investigating the City’s actions
     relating to New Hope as well.
20        A city task force created in 2017 comprised of local police officers and city employees launched a pilot program
     to install portable toilets in a handful of downtown locations to help mitigate issues related to homelessness. But on
21   January 23, 2018, the City Council voted to curtail the program and remove all but one, a decision City
     Councilmember Jim Kastama bluntly said was intended as a clear signal that Puyallup will not “condone” the
22   behavior of those experiencing homelessness. “Puyallup’s latest crackdown on homeless people shows council lacks
     courage and compassion,” Matt Driscoll, The News Tribune (Feb. 15, 2018),
23   http://www.thenewstribune.com/news/local/article200180994.html.
          On September 11, 2018, the City Council gave preliminary approval to a plan that would restrict new homeless
24   shelters and drop-in centers to inside a small limited manufacturing zone in the northwest part of the city that is
     already developed and is inaccessible to public transportation, so not at all useful for building facilities to serve
25   homeless persons. “Puyallup moves to restrict homeless services to 18 parcels within the city limits,” Allison
     Needles, The News Tribune, (September 12, 2018),
26   https://www.thenewstribune.com/news/local/community/puyallup-herald/article218139975.html.


     AMENDED COMPLAINT (No. 3:18-05750-                                                     Perkins Coie LLP
                                                                                      1201 Third Avenue, Suite 4900
     BHS) – 8                                                                           Seattle, WA 98101-3099
                                                                                          Phone: 206.359.8000
     135829395.7                                                                           Fax: 206.359.9000
                   Case 3:18-cv-05750-BHS Document 11 Filed 10/02/18 Page 9 of 20




 1            20.      In early February 2016, Boyle and Humphreys were making their home outside in
 2   a camp underneath a large tree on a hillside near Foothills bike trail just south of Pioneer Way in
 3   Puyallup.
 4            21.      At the time, the weather in Puyallup was extremely cold. The daytime highs were
 5   in the 40°Fs and nighttime temperatures reached below freezing. Seeking protection from the
 6   weather, Boyle and Humphreys went to stay at the Freezing Nights shelter. When they returned
 7   to their camp on or about the evening of February 4, they observed that almost the entire front of
 8   their tent had been cut off, leaving only approximately two feet of tent left around the perimeter.
 9   The following morning, they saw a notice on a branch near their tent stating that no camping was
10   allowed and indicating a three-day notice to vacate. The notice had “Puyallup Parks &
11   Recreation” markings on it.
12            22.      The next day, at approximately 9:00 a.m., Officer Jeff Bennett of the Puyallup
13   Police Department arrived and told Boyle and Humphreys that they had approximately fifteen
14   minutes to take what belongings they could and leave. Boyle and Humphreys were told that the
15   camp would be bulldozed and anything left behind would be taken to the dump. They were not
16   given any option of having any of their belongings stored by Defendants much less any
17   instructions for how to retrieve them. Instead, they were told that anything left behind would be
18   destroyed. Humphreys asked for more time to move the couple’s belongings, but was told that
19   they would not be given any more time and that if he did not leave, he would be arrested.
20            23.      There were approximately eight police officers present from the Puyallup Police
21   Department and from the Pierce County Sheriff’s Office. Three police cars were parked at the
22   encampment and two more were parked further down the bike path, as well as a Pierce County
23   pickup truck and a dump truck with Pierce County markings. In addition, there were about eight
24   other persons, some of whom appeared to be associated with Pierce County and who were
25   wearing reflective vests. A number of these people had garbage bags or cans with them.
26

     AMENDED COMPLAINT (No. 3:18-05750-                                         Perkins Coie LLP
                                                                           1201 Third Avenue, Suite 4900
     BHS) – 9                                                                Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     135829395.7                                                                Fax: 206.359.9000
               Case 3:18-cv-05750-BHS Document 11 Filed 10/02/18 Page 10 of 20




 1            24.   Boyle and Humphreys took what they could with the help of a friend. The
 2   encampment was not visible from the trail or the road, but was set back from the trail in an area
 3   with trees and swamp, so it was not easy for their friend to drive close to the camp or for them to
 4   haul away their property. While Boyle and Humphreys were still in the process of loading their
 5   friend’s van with their possessions, Defendants’ crew began to indiscriminately seize and throw
 6   away Boyle’s and Humphrey’s property.
 7            25.   Boyle and Humphreys were unable to move all of their belongings and lost
 8   property critical to outdoor survival, including bedding, clothing, shoes, a cellphone, tent, tarps,
 9   cooking tools and medications. Defendants seized and trashed Boyle’s and Humphreys’
10   irreplaceable and highly sentimental property, such as pictures of children and family.
11   Defendants also seized and trashed important legal paperwork necessary to establish identity and
12   receive services such as such as Humphreys’ Veteran’s Administration (“VA”) documentation
13   needed to receive VA services, medical records, and Humphreys’ social security card; likewise,
14   Defendants destroyed Boyle’s birth certificate from Germany, her naturalization papers, medical
15   records and an expired passport that she used as identification. Finally, Defendants seized items
16   Humphreys used for employment as a roofer, including valuable roofing tools. He also lost other
17   tools he used for basic living, including tools to build a shelter and tools for his bicycle, his only
18   form of transportation.
19            26.   Boyle and Humphreys did not abandon their property. Rather, their property was
20   seized and destroyed by Defendants and they were not allowed to retrieve their property once
21   Defendants had taken it. They were also not given any opportunity to contest the seizure and
22   destruction of their property, nor to retrieve their valuable possessions. They were not offered
23   any storage for any of their items.
24            27.   Defendants’ seizure and destruction of Boyle’s and Humphreys’ property has had
25   a significant impact on their health and well-being. Defendants’ seizure occurred in February,
26   which is typically one of the coldest months of the year in Pierce County. The loss of their tent,

     AMENDED COMPLAINT (No. 3:18-05750-                                          Perkins Coie LLP
                                                                            1201 Third Avenue, Suite 4900
     BHS) – 10                                                                Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     135829395.7                                                                 Fax: 206.359.9000
               Case 3:18-cv-05750-BHS Document 11 Filed 10/02/18 Page 11 of 20




 1   blankets, and other items necessary for living outdoors made them totally dependent on Freezing
 2   Nights since they no longer had a home. Likewise, the loss of cooking equipment made it
 3   impossible for Boyle and Humphreys to cook and make their own food. The loss of medications
 4   exacerbated their medical problems; it took them weeks to replace the medications. Due to the
 5   loss of Humphrey’s tools, he had no choice but to turn down employment opportunities. The
 6   loss of Boyle’s identification cards has hindered her. Many of Boyle’s and Humphrey’s personal
 7   possessions have never been replaced either due to the cost to replace or the fact that many are
 8   simply irreplaceable.
 9   C.       Defendants Seized and Destroyed the Property of Plaintiffs Jerome Connolly and
              Christian Rainey
10
              28.   Plaintiffs Jerome Connolly and Christian Rainey are individuals whom during the
11
     relevant time periods were without indoor homes and were forced to make their homes outside.
12
     At all relevant times they lived in Pierce County, Washington.
13
              29.   Connolly is 34 years old and has lived in the Puyallup area for about twenty years.
14
     Following high school, Connolly entered the construction industry and in April 2015, he suffered
15
     a significant job injury. Due to his injuries, he was unable to continue work and lost his
16
     residence. His injuries required medication.
17
              30.   Rainey is 51 years old and has lived in the Puyallup area for over twenty years.
18
     Rainey has suffered from significant health problems, including renal failure, ongoing infections,
19
     kidney stones, a herniated disc, sciatica, and schizoaffective disorder. She requires constant
20
     medication.
21
              31.   In or around May-June 2016, Connolly and Rainey were making their home
22
     outside on a piece of land believed to be owned by the county just off McCutcheon Road near
23
     106th Street East in Puyallup. The site they lived on was well off the road and was not
24
     accessible by car.
25

26

     AMENDED COMPLAINT (No. 3:18-05750-                                        Perkins Coie LLP
                                                                         1201 Third Avenue, Suite 4900
     BHS) – 11                                                             Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     135829395.7                                                              Fax: 206.359.9000
               Case 3:18-cv-05750-BHS Document 11 Filed 10/02/18 Page 12 of 20




 1            32.   The following day, after being temporarily away from their camp, Connolly and
 2   Rainey returned to find their belongings destroyed. Their tent (and all of their personal
 3   belongings inside it) appeared to have been completely run over by a bulldozer. They observed
 4   bulldozer tracks at the site and their tent and belongings inside had been crushed.
 5            33.   In addition, Connolly and Rainey observed a sticky orange residue sprayed onto
 6   their belongings and nearby plants. Upon information and belief, the people who sprayed their
 7   belongings were the same people who bulldozed and destroyed their belongings. The spraying
 8   and bulldozing happened on the same day.
 9            34.   Connolly and Rainey observed notices stuck on branches near their camp
10   indicating that someone had sprayed for noxious weeds in the area. The notice appeared to be
11   from Defendant Pierce County.
12            35.   Defendants destroyed Connolly’s and Rainey’s personal possessions critical to
13   their survival such as their tent, clothes, bedding, chairs, cots, cooking utensils, a stove and
14   propane, a computer, a phone, medication and medical supplies, and important personal
15   identification paperwork including documents from the Washington State Department of Social
16   and Health Services, the Social Security Administration and their banks.
17            36.   Connolly and Rainey did not abandon their property. Rather, their property was
18   seized and destroyed by Defendants who did not give Connolly and Rainey notice that their
19   property would be destroyed. They never saw a “no camping” or eviction notice. They were not
20   given any opportunity to contest the seizure and destruction of their property, nor to retrieve their
21   valuable possessions. At no time were they offered any storage for any items.
22            37.   Defendants’ destruction of Connolly’s and Rainey’s property has had both
23   immediate and long terms impacts on them. At the time of the bulldozing, Connolly was
24   suffering from a serious infection that required antibiotics and other medications. In the
25   bulldozing, Defendants destroyed the medications; this exacerbated Connolly’s medical
26   problems. Likewise, Defendants also destroyed Rainey’s psychiatric medications which she

     AMENDED COMPLAINT (No. 3:18-05750-                                          Perkins Coie LLP
                                                                            1201 Third Avenue, Suite 4900
     BHS) – 12                                                                Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     135829395.7                                                                 Fax: 206.359.9000
               Case 3:18-cv-05750-BHS Document 11 Filed 10/02/18 Page 13 of 20




 1   could not replace for weeks. This created significant health problems for her. The loss of their
 2   tent and personal possessions took away their shelter, their ability to cook food, and their ability
 3   to have privacy to bathe and change clothes.
 4   D.       Defendants Seized and Destroyed the Property of Nicki Wedgeworth and Terry
              Linblade
 5
              38.   Plaintiff Nicki Wedgeworth and Terry Linblade are individuals whom during the
 6
     relevant time periods were without indoor homes and were forced to make their homes outside.
 7
     At all relevant times they lived in Pierce County, Washington.
 8
              39.   Wedgeworth is 50 years old. She was born, and has lived, in Pierce County most
 9
     of her life. She has lived mostly in Puyallup since 2015. Wedgeworth suffers from significant
10
     health difficulties, including PTSD, depression, anxiety, and is bipolar. She has had multiple
11
     surgeries, and suffers from neck and back problems. Her disabilities render her unable to work.
12
              40.   Linblade is 55 years old and has resided in Pierce County since 1981.
13
              41.   Wedgeworth and Linblade have been the victims of several sweeps. In
14
     approximately April 2017, Wedgeworth and Linblade were camped near the Puyallup Riverwalk
15
     Trail. Officer Bennett and another person came by and told them that they needed to move.
16
     Linblade was told that if they did not move they would be trespassed and would go to jail.
17
     Wedgeworth and Linblade packed up their possessions in backpacks and boxes and placed them
18
     under tarps ready to move. While they were in the process of moving their possessions to
19
     another location and were away from their camp, Officer Bennett’s crew removed their
20
     possessions from their camp site and dumped them into a truck. When Wedgeworth and
21
     Linblade returned to their camp, all of their possessions were gone. At no time were
22
     Wedgeworth or Linblade offered any storage for any items. They were not given any
23
     opportunity to contest the seizure and destruction of their property, nor to retrieve their valuable
24
     possessions.
25

26

     AMENDED COMPLAINT (No. 3:18-05750-                                         Perkins Coie LLP
                                                                           1201 Third Avenue, Suite 4900
     BHS) – 13                                                               Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     135829395.7                                                                Fax: 206.359.9000
               Case 3:18-cv-05750-BHS Document 11 Filed 10/02/18 Page 14 of 20




 1            42.   Wedgeworth and Linblade lost most of their possessions in this sweep including
 2   irreplaceable family photos, social security and DSHS paperwork, medical treatment
 3   information, a GED certificate, mail, shoes, boots, coats, pajamas, jeans and other articles of
 4   clothing, tables, dishes, tents, tarps, tools, machetes, blankets, pillows, towels, bed, camp stove,
 5   fishing pole, dishes, pots, pans, silverware, bicycle, cooler, camp chairs and other personal
 6   possessions. Wedgeworth’s mental health medications were also destroyed and accordingly, she
 7   went without medication for at least a month.
 8            43.   Wedgeworth and Linblade then moved to another location near the Riverwalk
 9   Trail behind a Safeway. In mid-July 2017, Officer Pigman and another person came to their
10   encampment and told Wedgeworth that they would have to move. Two days later, Officer
11   Bennett and another person came out and told her she would have to move. On approximately
12   July 17, police gave them a notice to vacate within 72 hours. Officer Bennett returned with a
13   cleanup crew and a big truck before the 72 hour deadline had expired. Wedgeworth was told she
14   had to get what possessions she wanted to take out to the River Trail fast or they would be put in
15   the truck as the crew was on a time limit. She moved what she could in that short time, but could
16   not move all of her things. The rest was taken and destroyed. At no time was she offered any
17   storage for any items. Wedgeworth and Linblade were not given any opportunity to contest the
18   seizure and destruction of their property, nor to retrieve their valuable possessions.
19            44.   Wedgeworth and Linblade lost many possessions in this sweep including
20   mattresses, a table, a barbeque, chairs, a tent, tarps, rugs, two bicycles, food, dog food, a cooler,
21   sleeping bags, tools, a camera and a jewelry box and jewelry.
22   E.       Defendants’ Practices Jeopardize the Health and Safety of Unhoused Persons
23            45.   A large percentage of persons not living in outside homes have or are at serious
24   risk of health problems. This risk is greatly increased by several factors, including lack of shelter
25   and warm clothing, especially during winter months when it is cold and rains, where individuals
26   have preexisting health conditions, and for people of advanced age.

     AMENDED COMPLAINT (No. 3:18-05750-                                          Perkins Coie LLP
                                                                            1201 Third Avenue, Suite 4900
     BHS) – 14                                                                Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     135829395.7                                                                 Fax: 206.359.9000
                 Case 3:18-cv-05750-BHS Document 11 Filed 10/02/18 Page 15 of 20




 1              46.      The danger created for unhoused individuals by the seizure and destruction of
 2   their property, including the most basic necessities like medications, clothing, shoes, tents, tarps,
 3   and blankets, is exacerbated in winter. Pierce County winters feature frequent rain, daytime
 4   temperatures below 50°F and nighttime temperatures often below freezing. The weather can also
 5   include extremes such as snow storms and subfreezing daytime temperatures. This weather
 6   magnifies the risk of hypothermia and other illnesses for unsheltered individuals.
 7              47.      Protection from cold and rain is a basic human need; exposure risks illness and
 8   death. Defendants are well aware of the dangers that individuals living outside face, yet they
 9   knowingly maintain a practice of seizing and destroying property critical to the health and shelter
10   of unhoused persons.
11   F.         Defendants’ Practices Violate the Law and Puyallup’s Own Written Policy
12              48.      The Puyallup Police Department has adopted a formal written policy regarding
13   protecting and safekeeping the property of homeless persons. That policy provides, for example,
14   that police personnel “should not destroy or discard the personal property of a homeless person,”
15   that they “should make reasonable accommodations to permit the [homeless] person to lawfully
16   secure his/her personal property,” and that “the personal property should be collected for
17   safekeeping.”17 Nonetheless, Puyallup’s officials, employees and agents have systematically
18   violated that written policy.
19              49.      Defendants’ actual policies and practices amount to a deliberate indifference to
20   plaintiff’s constitutional rights and actions by defendants’ officials, employees and agents taken
21   pursuant to those actual policies and practices were the moving forces behind the violations of
22   plaintiffs’ constitutional rights.
23              50.      Plaintiffs are informed and believe that Defendants have failed to adopt, and/or
24   enforce, policies and practices adequate to safeguard the property and private affairs of
25   individuals who lack stable housing. Plaintiffs are informed and believe that Defendants are not
26
     17
          See, e.g., Puyallup Police Department Policy 426.4 (adopted August 26, 2015).

     AMENDED COMPLAINT (No. 3:18-05750-                                                    Perkins Coie LLP
                                                                                      1201 Third Avenue, Suite 4900
     BHS) – 15                                                                          Seattle, WA 98101-3099
                                                                                          Phone: 206.359.8000
     135829395.7                                                                           Fax: 206.359.9000
               Case 3:18-cv-05750-BHS Document 11 Filed 10/02/18 Page 16 of 20




 1   adequately training their personnel and agents about proper and lawful procedures for carrying
 2   out sweeps and for safeguarding and handling the property of these individuals.
 3            51. The United States Interagency Council on Homelessness (“USICH”), an organization
 4   composed of nineteen federal cabinet and agency heads to advance federal collaboratives to end
 5   family homelessness,18 has recognized that sweeps and destruction of property are harmful and
 6   counterproductive. The USICH report, “Ending Homelessness for People Living in
 7   Encampments,” finds that “forced dispersal” of encampments is inappropriate and undermines
 8   the goal of linking people to permanent housing opportunities.19
 9            52.    As a direct and proximate result of the unconstitutional and unlawful policies,
10   practices, and conduct of Defendants, Plaintiffs have suffered and will continue to suffer
11   damages, including but not limited to violations of their right to privacy and private affairs, and
12   deprivation and destruction of property, leaving them without essential belongings necessary for
13   shelter, health, emotional and physical well-being, personal dignity, and causing them to lose
14   important legal documents and irreplaceable personal belongings of substantial sentimental
15   value.
16            53.    Defendants’ practices and conduct of refusing to give reasonable or advance
17   notice before they remove or destroy encampments, of confiscating or destroying individuals’
18   personal property, and of refusing to safeguard the personal property of these individuals and
19   give them specific notice of where and how they can retrieve their personal property after it has
20   been removed, also caused humiliation, psychological, physical, and emotional suffering,
21   degradation, pain, injury, financial and property loss, and loss of liberty, due process, and
22   privacy to Plaintiffs.
23            54.    The actions and omissions by Defendants’ officials, employees and agents
24   complained of herein were committed by persons acting under color of state law. These actions
25
     18
       https://www.usich.gov/.
26   19
       See https://www.usich.gov/resources/uploads/asset_library/Ending_Homelessness_for_People_Living_
     in_Encampments_Aug2015.pdf.

     AMENDED COMPLAINT (No. 3:18-05750-                                              Perkins Coie LLP
                                                                               1201 Third Avenue, Suite 4900
     BHS) – 16                                                                   Seattle, WA 98101-3099
                                                                                   Phone: 206.359.8000
     135829395.7                                                                    Fax: 206.359.9000
               Case 3:18-cv-05750-BHS Document 11 Filed 10/02/18 Page 17 of 20




 1   and omissions deprived Plaintiffs of rights, privileges and immunities secured by the
 2   Constitution and laws of the United States and of the State of Washington.
 3                                    CAUSES OF ACTION
                                   FIRST CAUSE OF ACTION—
 4                        Fourth Amendment to the United States Constitution
 5            55.   Plaintiffs hereby restate and reallege the allegations set forth in the preceding
 6   paragraphs and incorporate them herein by reference.
 7            56.   Defendants’ above-described policies, practices, and conduct violate Plaintiffs’
 8   right to be free from unreasonable searches and seizures and meaningfully interfered with the
 9   Plaintiffs’ possessory interests in their property under the Fourth Amendment to the United
10   States Constitution, as incorporated by the Fourteenth Amendment and 42 U.S.C. § 1983.
11            57.   As a direct and proximate consequence of Defendants’ unlawful acts, Plaintiffs
12   have suffered and continue to suffer loss of their personal property and are entitled to damages.
13                            SECOND CAUSE OF ACTION—PRIVACY
        Article I, Section 7 of the Washington Constitution and the Fourth Amendment to the
14                                     United States Constitution
15            58.   Plaintiffs hereby restate and reallege the allegations set forth in the preceding
16   paragraphs and incorporate them herein by reference.
17            59.   Defendants’ above-described policies, practices, and conduct violate Plaintiffs’
18   rights to their private affairs under Article I, Section 7 of the Washington Constitution and the
19   Fourth Amendment to the United States Constitution as incorporated by the Fourteenth
20   Amendment and 42 U.S.C. § 1983 in that they caused Plaintiffs to be deprived of their privacy
21   interests without adequate procedural protections.
22            60.   Defendants have seized and destroyed Plaintiffs’ personal property and invaded
23   their private affairs without due process, lawful justification, or just compensation.
24            61.   As a direct and proximate consequence of Defendants’ unlawful acts, Plaintiffs
25   have suffered and continue to suffer loss of privacy and personal property and are entitled to
26   damages.

     AMENDED COMPLAINT (No. 3:18-05750-                                         Perkins Coie LLP
                                                                           1201 Third Avenue, Suite 4900
     BHS) – 17                                                               Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     135829395.7                                                                Fax: 206.359.9000
               Case 3:18-cv-05750-BHS Document 11 Filed 10/02/18 Page 18 of 20




 1

 2                                   THIRD CAUSE OF ACTION—
                    Fifth and Fourteenth Amendments to the United States Constitution
 3
              62.     Plaintiffs hereby restate and reallege the allegations set forth in the preceding
 4
     paragraphs and incorporate them herein by reference.
 5
              63.     Defendants’ above-described policies, practices, and conduct violate Plaintiffs’
 6
     procedural right to due process under the Fifth and Fourteenth Amendments to the United States
 7
     Constitution and 42 U.S.C. § 1983, in that they caused Plaintiffs to be deprived of their privacy,
 8
     liberty and/or property interests without adequate procedural protections.
 9
              64.     Defendants have seized and destroyed Plaintiffs’ personal property and have
10
     invaded plaintiffs’ private affairs without due process, lawful justification, or just compensation.
11
              65.     As a direct and proximate consequence of Defendants’ unlawful acts, Plaintiffs
12
     have suffered and continue to suffer loss of their privacy and personal property and are entitled
13
     to damages.
14
                                     FOURTH CAUSE OF ACTION—
15
                                             Conversion
16
              66.     Plaintiffs hereby restate and reallege the allegations set forth in the preceding
17
     paragraphs and incorporate them herein by reference.
18
              67.     Plaintiffs were at all relevant times the owners of personal property confiscated
19

20   and/or destroyed by Defendants as alleged above. Plaintiffs remain entitled to the possession of

21   their personal property.

22            68.     Defendants’ conduct deprived Plaintiffs of their possessions.
23            69.     Plaintiffs are entitled to damages for the destruction and loss of their property.
24

25                                         PRAYER FOR RELIEF
              WHEREFORE, Plaintiffs request that the Court:
26

     AMENDED COMPLAINT (No. 3:18-05750-                                           Perkins Coie LLP
                                                                            1201 Third Avenue, Suite 4900
     BHS) – 18                                                                Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     135829395.7                                                                 Fax: 206.359.9000
               Case 3:18-cv-05750-BHS Document 11 Filed 10/02/18 Page 19 of 20




 1            A.    Issue preliminary and permanent injunctions enjoining and restraining the
 2   Defendants from continuing or repeating the unlawful policies, practices, and conduct
 3   complained of herein;
 4            B.    Award compensatory and punitive damages, in amounts to be determined at trial,
 5   against all Defendants;
 6            C.    Award Plaintiffs their costs and attorney fees pursuant to 42 U.S.C. § 1988; and
 7            D.    Grant such further relief as the Court deems equitable.
 8

 9            RESPECTFULLY SUBMITTED this 2nd day of October, 2018.
10
                                                          By: s/ Sherilyn Peterson
11
                                                          By: s/ David S. Steele
12                                                        Sherilyn Peterson #11713
                                                          David S. Steele #45640
13                                                        PERKINS COIE LLP
                                                          1201 Third Avenue, Suite 4900
14                                                        Seattle, WA 98101-3099
                                                          Telephone: 206.359.8000
15                                                        Email: SPeterson@perkinscoie.com
                                                                   DSteele@perkinscoie.com
16
                                                          Attorneys for Plaintiffs
17

18

19

20

21

22

23

24

25

26

     AMENDED COMPLAINT (No. 3:18-05750-                                       Perkins Coie LLP
                                                                         1201 Third Avenue, Suite 4900
     BHS) – 19                                                             Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     135829395.7                                                              Fax: 206.359.9000
               Case 3:18-cv-05750-BHS Document 11 Filed 10/02/18 Page 20 of 20




 1                                      CERTIFICATE OF SERVICE
 2            I certify under penalty of perjury that on October 2, 2018, I electronically filed the

 3   foregoing document with the Clerk of the Court using the CM/ECF system, which will send

 4   notification of such filing to the following attorney(s) of record:

 5     Kathleen X. Goodman                                  Joseph N. Beck
       Adam Rosenberg                                       Shawn E. Arthur
 6     WILLIAMS KASTNER                                     City of Puyallup
       Two Union Square                                     333 South Meridian, 4th Floor
 7     601 Union Street, Ste 4100                           Puyallup, WA 98371
       Seattle, WA 98101
 8                                                          jbeck@ci.puyallup.wa.us
       kgoodman@williamskastner.com                         sarthur@ci.puyallup.wa.us
 9     arosenberg@williamskastner.com
                                                            Attorneys for Defendant City of Puyallup
10     Attorneys for Defendant City of Puyallup
11     Alicia Marie Burton
       Pierce County Prosecuting Attorney’s Office
12     Civil Division
       955 Tacoma Ave S, Suite 301
13     Tacoma, WA 98402
14     aburton@co.pierce.wa.us
15     Attorney for Defendant Pierce County
16
              I further certify that all parties to this action or their attorneys are CM/ECF participants.
17

18            DATED this 2nd day of October, 2018.
19
                                                          s/Sherilyn Peterson, #11713
20                                                        Attorney for Plaintiffs
                                                          Perkins Coie LLP
21                                                        1201 Third Avenue, Suite 4900
                                                          Seattle, WA 98101-3099
22                                                        Telephone: 206.359.8000
                                                          Facsimile: 206.359.9000
23                                                        E-mail: SPeterson@perkinscoie.com

24

25

26

     AMENDED COMPLAINT (No. 3:18-05750-                                           Perkins Coie LLP
                                                                             1201 Third Avenue, Suite 4900
     BHS) – 20                                                                 Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     135829395.7                                                                  Fax: 206.359.9000
